969 So.2d 1142 (2007)
Richard MATYJASIK, Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-3052.
District Court of Appeal of Florida, Fourth District.
November 14, 2007.
Richard Matyjasik, Immokalee, pro se.
Bill McCollum, Attorney General, Tallahassee, and Heidi L. Bettendorf, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Richard Matyjasik appeals from an order that summarily denied his motion pursuant to rule 3.800(a), Fla. R.Crim. P. (2007). The circuit court did not find that appellant's claim was facially insufficient, nor did it attach records which conclusively refuted the claim. See Sheffield v. State, 903 So.2d 1009, 1011 (Fla. 4th DCA 2005) citing (Anderson v. State, 627 So.2d 1170 (Fla.1993)). We therefore reverse and remand for further proceedings.
SHAHOOD, C.J., FARMER and MAY, JJ., concur.